DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 17/204,665, filed 03/17/2021, is a continuation in part of US Application 17/014,624, filed 09/08/2020.  
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .

Status of the Application
This Final Office Action is in response to Applicant’s communication of November 23, 2021.
Claims 1-24 are pending, of which claims 1 and 13 are independent.
All pending claims have been examined on the merits.  

Drawings
Figures 2, 6B, 7B, 10B, 11, 17-20, and 22 are objected to for containing grayscale images.  The grayscale figures must either be amended to use cross-hatching instead of grayscale, or submitted as color drawings.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification: 
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed “computer readable medium” is sufficiently broad to encompass a “transitory computer readable medium”. However, “a transitory, propagating signal does not fall within any statutory category”. See MPEP §2106.03(I), and In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  
Moreover, Applicant’s argument in pages 12-13 of the Amendment filed on Nov. 23, 2021 are not persuasive. Paragraph [0300] of Applicant’s specification defines both “transitory” and “non-transitory” computer readable media, but claims 13-24 are not limited to “non-transitory” computer readable media, and therefore encompass non-statutory subject matter.

ALLOWABLE SUBJECT MATTER
Overcoming 35 USC § 101 “Abstract Idea” Rejections
The independent claims 1 and 13 recite: 
locking, by the first computing device in accordance with the self-enforcing smart contract, the amount of the assignable tokens stored in the first digital asset unit; and

providing, by the first computing device in accordance with the self-enforcing smart contract, the conditional access rights to the amount of the assignable tokens to the second digital asset unit, wherein the second digital asset unit does not store the amount of the assignable tokens.

The Examiner holds that this combination of steps recites an ordered combination of steps that is a practical application of an abstract idea.  
All dependent claims recite patent eligible subject matter, due their dependence from the independent claims. 
Therefore the 35 USC § 101 “abstract idea” rejections have been withdrawn. 

Overcoming 35 USC § 103 Rejections
The previously presented 35 USC § 103 rejections held that independent claims 1 and 13 were unpatentable over “Copyright Law on Blockchains: Between New Forms of Rights Administration and Digital Rights Management 2.0” to Finck & Moscon (“Finck”, Published Dec. 10, 2018) in view of “Blockchain and smart contracts: the missing link in copyright licensing?” to Bodo et al. (“Bodo”, Tian”, Eff. Filed on Jun. 27, 2019). 
The Examiner has found the Applicant’s arguments about the “Tian” reference in page 17 of the response filed on 11/23/2021 to be persuasive: 
The Examiner agrees that none of the other cited references (“Finck” or “Bodo”), either alone or in combination with “Tian”, remedy this deficiency in “Tian”, and therefore the 35 USC § 103 rejections of independent claims 1 and 13, and all of their dependent claims, are withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0184431 to Sinmao et al. 
US 2021/0342836 to Cella et al.
[1162] In embodiments, one or more monitoring systems 3306 or other data collection systems may be configured to monitor one or more external marketplaces 3390 or platform-operated marketplaces (such as on e-commerce websites and applications, auction sites and applications, social media sites and applications, exchange sites and applications, ticketing sites and applications, travel sites and applications, hospitality sites and applications, concert promotional sites and applications, or other sites or applications) or other entities for indicators of available events, for prospective conditions that can be used to define potentially divisible or mutually exclusive access right conditions (such as for identifying events that can be configured on a multi-party distributed ledger with conditional access distributed across different prospective owners, optionally conducted via one or more opportunity miners 3446) and for actual conditions that may trigger distribution of rights to a specific owner based on the conditions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        March 6, 2022 


February 25, 2022